Title: Abigail Adams to John Adams, 24 July 1780
From: Adams, Abigail
To: Adams, John



My dearest Love

July 24 1780


Your affectionate Letter by the Count de Noailles reachd me but yesterday, together with your present by Col. Fleury which was very nice and Good. Should you send any thing of the kind in the same way, be so good as to let it be blew, white or red. Silk Gloves or mittins, black or white lace, Muslin or a Bandano hankerchief, and even a few yard of Ribbon might be conveyed in the same manner. I mention these things as they are small articles, and easily contained in a Letter, all of which by Resolve of congress are orderd to come Free. The Articles you orderd me from Bilboa are of great service to me. The great plenty of Barcelona hankerchiefs make them unsaleable at present, but Linnens are an article in great demand, and will exchange for any family necessary to good account, or sell for money, which is in greater demand at present than I have known it since paper was first Emitted. High prices, high taxes, high bounties render such a Quantity of it necessary, that few people can procure sufficient to answer necessary demands. The usual Estimation is a Dollor at a copper, yet exchange at the highest has been at 75 for one. Country produce exceeds foreign articles, Lamb at 10 Dollors per pound, veal at 7, flower a hundred and 60 pound per hundred, Rye 100 & 10 Dollors per Bushel. I had determined not to have written you the account of prices &c., have avoided it all along, chose you should learn it from inquiry of others but insensibly fell into it.
I have a request to you which I hope you will not dissapoint me of, a minature of Him I best Love. Indulge me the pleasing melancholy of contemplating a likeness. The attempt here faild, and was more the resemblance of a cloisterd Monk, than the Smileing Image of my Friend. I could not endure the sight of it.—By Sampson will be a Good opportunity. Should he be taken none but a Savage would rob a Lady, of what could be of no value, but to her. Let him put it into his chest and it will come safe I dare say. Let it be set, it will be better done with you than here.
I mentioned sending Bills by this opportunity but as I have already sent 3 sets was advised to defer the others till I knew whether they had faild. If I have not been too extravagant already, I would mention one article more, as I do not expect an other opportunity from France for a twelve month. It is a Green umbrella.
You think you run great risks in taking our two Sons. What then was mine? I could have accompanied you through any Dangers and fatigues, but whether I could have sustaind them I know not. An intimation that I could have renderd you more comfortable and happy, would have outweighd all my timidity. I should have had no other consideration. Yet the dangers of the sea, of Enimies and the fatigues of a long journey are not objects that I wish to encounter. A small portion of my own Country will be all I shall ever visit, nor should I carry my wishes further, if they would not seperate what God joined together. Ever remember with tenderness and affection yours & yours only,

Portia

